No. 14790
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1979


IN RE THE MARRIAGE OF
BARBARA ANN ROBINSON,
                         Petitioner and Respondent,
         and
WILLIAM HENRY ROBINSON, JR.,
                         Respondent and Appellant.


Appeal from:   District Court of the Thirteenth Judicial District,
               Honorable Nat Allen, Judge presiding.
Counsel of Record:
    For Appellant:
         Ralph L. Herriott, Billings, Montana
    For Respondent:
         Tolliver, Guthals and Wright, Billings, Montana

                               -




                                Submitted on briefs:     November 7, 1979
                                             Decided :   FE6 2 1 1
                                                                 m
           FEE 82 19i'
Filed:




                                          Clerk
Mr. Justice Daniel J. Shea delivered the Opinion of the Court.

         The husband appeals from that portion of a marriage dissolution
decree entered by the Yellowstone County District Court involving
the distribution of property.     He contends that the trial court
failed to enter legally sufficient findings in support of the
ultimate conclusions and judgment, and that in any event, the
trial court abused its discretion in awarding certain property to
the wife.     We agree that this case must be remanded because of the
failure to enter legally sufficient findings of fact.
         In apportioning the property the trial court awarded the wife
what appears to be a one-half interest in the equity built up in a
home which was acquired by the husband before he married his wife
for the second time.     The husband had purchased the home after the
first marriage dissolution so that he would have a home for himself

and the minor child born of the first marriage.       Without entering
findings to support its conclusion, the trial court simply awarded
the wife $3,000 as her interest in the home, and, inter alia, entered
judgment for that amount.     This Court has previously set forth the
requirements of section 40-4-202, MCA, in the cases of In Re

Marriage of Johnsrud (19771,           Mont .    ,   572 P.2d 902, 907,
34 St.Rep. 1417, 1423 and In Re Marriage of Reilly (1978),
Mont .        , 577 P.2d 840, 842, 35 St.Rep. 451, 454, and no additional
cases should have to be cited.     Suffice it to say that the findings,
measured by these requirements are manifestly deficient.
     The wife does not dispute that the husband acquired the home

after the dissolution of the first divorce and before the parties
married for the second time.     Neither statute nor case law declare
that a party is automatically entitled to a portion of the property
acquired before marriage or to a percentage of the value of the
property.     There are absolutely no findings indicating that the

trial court considered and applied the relevant factors enumerated
in section 40-4-202 (I), MCA.
                                 -2-
    The husband testified that the equity in the home at the
time of dissolution was between $6,000 and $7,000.   However,
without the required findings we cannot tell how or why the trial
court arrived at the apportionment of the marital estate in this
case.    The lack of findings is similarly deficient as to the
personal property distributed by the trial court.
    Accordingly, the judgment is vacated and this case is remanded
to the District Court for further proceedings consistent with
this opinion.



                                                Justice

We Concur:



             Chief Justice
        A'